Order reversed on the law and the facts in respect to defendant Myron J. Cedar, and the verdict reinstated as to him, except that the former verdict is modified by reducing the amount thereof to $5,903.22 because of errors in computation; and judgment is directed in favor of the plaintiff and against Myron J. Cedar thereon, with interest from July 1, 1931, with costs. The evidence establishes that defendant Myron J. Cedar converted certain rents collected by him while acting as agent for the plaintiff, which he has failed to turn over on demand and concerning which he has made no explanation. As to defendant Emmons B. Cedar the appeal is not pressed here and the order setting aside the verdict is unanimously affirmed, without costs. Kapper, Carswell, Scudder, Tompkins and Davis, JJ., concur.